DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Pg. 1, ll. 5-9 recite a related application which has now matured into a patent the specification should be updated to include the issued patent number. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 20 recites that the implantable medical device is one of an external cardioverter-defibrillator, a diagnostic device and a neural stimulation device, it is unclear how an implantable medical device can be an external cardioverter-defibrillator since an external cardioverter-defibrillator is not implanted, clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,6-11,13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,744,572 to Greenhut et al. (Greenhut) (cited by applicant) in view of US 2012/0109236 to Jacobson et al. (Jacobson).  
In reference to at least claim 1
Greenhut teaches systems and method for leadless pacing and shock therapy which an implantable medical device system that includes: determining, by a leadless cardiac pacemaker (LCP), to deliver an anti-tachycardia pacing therapy (e.g. detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42); delivering the anti-tachycardia pacing therapy to the heart of the patient using the LCP (e.g. detect anti-tachyarrhythmia and deliver therapy, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42); and in response to having determined to proceed with delivering anti-tachycardia pacing therapy communicating a message from the LCP to an implantable medical device (IMD) before delivery of the anti-tachycardia pacing therapy by the LCP (e.g. send to a second implanted device to confirm that therapy should be delivered prior to any therapy being delivered by the first device, Col. 2, Il. 1-17; detect anti-tachyarrhythmia and send to another device to confirm that therapy should be delivered, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 7, Il. 39-42; Col. 36, Il. 19-29; send messages confirming the determination to deliver ATP therapy, Col. 9, Il. 45-49) such that the IMD modifies its behavior in response to receiving the message from the LCP (e.g. multiple LPDs may be used in conjunction with each other to detect and determine the presence of an arrhythmia, one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 6, ll. 19-26, Col. 7, ll. 39-42; Col. 24, ll. 28-40, Col. 36, ll. 19-29; a second device may 
In reference to at least claim 3
Greenhut discloses the IMD is a subcutaneous implantable cardioverter-defibrillator (e.g. SICD and one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 7, Il. 39-42; Col. 36, Il. 19-29). 
In reference to at least claim 4
Greenhut discloses the IMD is an implantable cardiac pacemaker (e.g. one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 6, Il. 17-25; Col. 7, Il. 39-42; Col. 36, Il. 19-29).
In reference to at least claim 6
Greenhut discloses wherein the LCP is configured to deliver the anti-tachycardia pacing therapy to a ventricle of the patient’s heart. (e.g. LCP located in the ventricles and/or atria, Col. 6, ll. 17-25). 
In reference to at least claim 7
Greenhut discloses wherein the LCP is configured to deliver a therapy to an atrium of the patient’s heart (e.g. LCP located in the ventricles and/or atria, Col. 6, ll. 17-25). 
In reference to at least claim 8

In reference to at least claim 9
Greenhut discloses wherein the LCP is configured to deliver anti- tachycardia pacing therapy to a first ventricle site, and the IMD is configured to deliver defibrillation shock therapy to the heart (e.g. SCID and/or one or more LPDs may be used in conjunction with each other to detect and determine the presence of an arrhythmia, the SCID and/or one or more LCP devices may sense and coordinate delivery of therapy including delivery of a shock, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 6, ll. 19-26, Col. 7, ll. 39-42; Col. 24, ll. 28-40, Col. 36, ll. 19-29; a second device may charge prior to, or concurrent with ATP delivery to deliver a shock, Col. 5, ll. 51-59, Col. 12, Il. 49-60, Col. 36, Il. 44-47).
In reference to at least claim 10
Greenhut teaches systems and method for leadless pacing and shock therapy which discloses method for delivering anti-tachycardia pacing therapy to a heart of a patient (e.g. detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42) the method comprising: sensing one or more cardiac signals (e.g. detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42); determining to delivery an anti-tachycardia pacing therapy based on the one or more sensed cardiac signals (e.g. detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42); delivering an anti-tachycardia pacing therapy to the heart of the patient using a leadless cardiac pacemaker (e.g. LCP detects anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42); in response to having determined to proceed with delivering an anti-tachycardia 
In reference to at least claim 11
Greenhut discloses wherein the sensing and determining steps are performed at least in part by the LCP (e.g. LCP detects anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42). 
In reference to at least claim 13
Greenhut discloses the IMD is a subcutaneous implantable cardioverter-defibrillator (e.g. SICD and one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 7, Il. 39-42; Col. 36, Il. 19-29). 
In reference to at least claim 14
Greenhut discloses the IMD is an implantable cardiac pacemaker (e.g. one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 6, Il. 17-25; Col. 7, Il. 39-42; Col. 36, Il. 19-29).
In reference to at least claim 15
Greenhut teaches systems and method for leadless pacing and shock therapy which discloses an implantable medical device system for delivering anti-tachycardia pacing therapy to a heart of a patient (e.g. detect anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42) the implantable medical device system comprising: a LCP configured to determine to deliver an anti-tachycardia pacing therapy to the heart of the patient (e.g. LCP detects anti-tachyarrhythmia, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42); an IMD communicatively coupled with the LCP (e.g. SCID and/or one or more LPDs may be used in conjunction with each other to detect and determine the presence of an arrhythmia, one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 6, ll. 19-26, Col. 7, ll. 39-42; Col. 24, ll. 28-40, Col. 36, ll. 19-29), wherein the LCP is configured to deliver anti-tachycardia pacing therapy to the heart of the patient (e.g. LCP detects anti-tachyarrhythmia and deliver therapy, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 7, ll. 39-42); and wherein, in response to having determined to proceed with delivering an anti-tachycardia pacing therapy communicating a message from the LCP to the implantable medical device (IMD) before delivery of the anti-tachycardia pacing therapy (e.g. send to a second device to confirm that therapy should be delivered prior to any therapy being delivered by the first device, Col. 2, Il. 1-17; detect anti-tachyarrhythmia and send to another device to confirm that therapy should be delivered, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 7, Il. 39-42; 
In reference to at least claim 17
Greenhut discloses wherein the IMD modifies its behavior in response to receiving the message from the LCP by assisting in providing therapy to the heart of the patient (e.g. multiple LPDs may be used in conjunction with each other to detect and determine the presence of an arrhythmia, one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, ll. 28-34; Col. 5, ll. 51-59; Col. 6, ll. 19-26, Col. 7, ll. 39-42; Col. 24, ll. 28-40, Col. 36, ll. 19-29, a second device may charge prior to, or concurrent with ATP delivery, Col. 12, Il. 
In reference to at least claim 18
Greenhut discloses the IMD is a subcutaneous implantable cardioverter-defibrillator (e.g. SICD and one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 7, Il. 39-42; Col. 36, Il. 19-29). 
In reference to at least claim 19
Greenhut discloses the IMD is an implantable cardiac pacemaker (e.g. one or more LCP devices may sense and coordinate delivery of therapy, Col. 3, Il. 28-34; Col. 5, Il. 51-59; Col. 6, Il. 17-25; Col. 7, Il. 39-42; Col. 36, Il. 19-29).

Claims 2,12 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,744,572 to Greenhut et al. (Greenhut) in view of US 2012/0109236 to Jacobson et al. (Jacobson) as applied to claims 1,10 and 15 further in view of US Patent No. 7,634,313 to Kroll et al. (Kroll) (cited by applicant). 
In reference to at least claims 2,12 and 16
Greenhut as evidence by Jacobson teaches a method and system according to claims 1,10 and 15 but does not explicitly teach wherein the IMD is configured to temporarily stop providing therapy in response to being informed of a delivery of anti-tachycardia pacing therapy to the heart of the patient by the LCP. 
Kroll teaches a failsafe satellite pacemaker system which discloses a plurality of implantable devices (e.g. 702/706, Fig. 7) that can communicate with each other and inhibit other satellite pacemakers from delivering a pacing pulse when it is detected that another satellite pacemaker is already providing therapy (e.g. Col. 16, |. 64 — Col. 17, |. 2). Kroll also discloses being able to hibernate or power down a satellite pacemaker when another satellite pacemaker is already providing the therapy (e.g. Col. 17, Il. 15-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method/system of Greenhut as .

Claim 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,744,572 to Greenhut et al. (Greenhut) in view of US 2012/0109236 to Jacobson et al. (Jacobson) as applied to claims 1 and 15 further in view of US 2006/0135877 to Giftakis et al. (Giftakis) (cited by applicant). 
In reference to at least claims 5 and 20
Greenhut as evidence by Jacobson teaches a method and system according to claims 1 and 15 but does not explicitly teach the IMD being a neural stimulation device. 
Giftakis teaches a system and method for monitoring or treating nervous system disorders which discloses several embodiments that include a neural stimulator in addition to a cardiac stimulator (e.g. Figs. 12B, 16A, 24B) and delivering neural stimulation (e.g. paragraph [0266)]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method/system of Greenhut as evidence by Jacobson with the teachings of Giftakis to include the IMD being a neural stimulation device in order to yield the predictable result of providing additional therapies to the patient in coordination with the cardiac pacing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,617,873. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims in the instant application and the claims within U.S. Patent No. 10,617,873 recite a method for delivering anti-tachycardia pacing therapy to a heart by determining by a leadless pacemaker to deliver anti-tachycardia pacing therapy, delivering the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER L GHAND/Examiner, Art Unit 3792